THE THIRTEENTH COURT OF APPEALS

                                   13-20-00457-CV


                  JAMES BROWN AND EARLINE DAVIS-BROWN
                                   v.
                          JERROD WAYNE PILLANS


                                   On Appeal from the
                     13th District Court of Navarro County, Texas
                        Trial Court Cause No. D18-27113-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

March 25, 2021